

COOPERATION AGREEMENT
This COOPERATION AGREEMENT (the “Agreement”), dated as of January 15, 2018 is
made and entered into by The Chefs’ Warehouse, Inc., a Delaware corporation (the
“Company”) and Legion Partners Asset Management, LLC, a Delaware limited
liability company (“Legion Partners”) and each of the other persons set forth on
Exhibit A hereto (collectively with Legion Partners and together with any other
Affiliates of Legion Partners who are or hereafter become beneficial owners of
any shares of Common Stock (as defined below), the “Investor Group” and each
individually, an “Investor”).
WHEREAS, the Company and the Investor Group have engaged in discussions
regarding the Company’s board composition and its business, financial
performance, and strategic plans;
WHEREAS, as of the date hereof, the Investor Group beneficially owns shares of
the common stock of the Company, par value $0.01 per share (the “Common Stock”)
totaling, in the aggregate, 1,704,239 shares or approximately 6.0% of the Common
Stock outstanding as of the date hereof; and
WHEREAS, the Company and the Investor Group believe that the best interests of
the Company and its stockholders (including the Investor Group) would be served
at this time by, among other things, agreeing to appoint, subject to the terms
and conditions herein, as independent directors Mr. David E. Schreibman and Ms.
Christina Carroll (collectively, the “New Directors” and each, a “New Director”)
to the Company’s Board of Directors (the “Board”) at the Nominating Meeting (as
defined below), and by the Company and the Investor Group agreeing to the other
covenants and agreements contained herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1.
Board Matters; Board Nominations; Board Policies Procedures.

(a)          Board Matters.  Prior to the date hereof, (i) the Nomination and
Corporate Governance Committee of the Board (the “Nominating Committee”) has
reviewed and approved the qualifications of each New Director to serve as a
member of the Board and (ii) the Board has confirmed that each New Director is
“independent” as defined by the listing standards of The Nasdaq Stock Market LLC
(“NASDAQ”).  In connection with the foregoing, each New Director has provided to
the Company information required to be or customarily disclosed by directors or
director candidates in proxy statements or other filings under applicable law or
stock exchange rules or listing standards, information in connection with
assessing eligibility, independence and other criteria applicable to directors,
and a fully completed, true and accurate copy of the Company’s standard director
questionnaire and other reasonable and customary director onboarding
documentation.  At a meeting of the Board (the “Nominating Meeting”) expected to
take place on or prior to February 18, 2018, the Company agrees that the Board
and all applicable committees of the Board shall take all necessary actions to:
1

--------------------------------------------------------------------------------

(i)
cause the Board to increase the size of its membership by two (2) no later than
the time of the Nominating Meeting and to appoint each of the New Directors (or
any Replacement pursuant to Section 1(d)) as a director of the Company effective
as of the Nominating Meeting with a term expiring at the 2018 annual meeting of
stockholders of the Company (the “2018 Annual Meeting”);

(ii)
nominate each New Director (or any Replacement pursuant to Section 1(d) as a
candidate for reelection to the Board at the 2018 Annual Meeting;

(iii)
cause the Board to reduce the size of the Board to eleven (11) immediately
following the 2018 Annual Meeting and agree not to increase the size of the
Board to more than eleven (11) directors through the 2019 Annual Meeting, and
cause the Board to reduce the size of the Board to ten (10) immediately
following the 2019 Annual Meeting and agree not to increase thereafter the size
of the Board to more than ten (10) directors through the expiration of the
Standstill Period; and

(iv)
nominate each New Director (or any Replacement pursuant to Section 1(d) as a
candidate for reelection to the Board at the 2019 annual meeting of stockholders
of the Company (the “2019 Annual Meeting”).

If each of the New Directors is not appointed by February 18, 2018, the Company
shall extend the deadline for properly presented stockholder proposals,
including director nominations, for the 2018 Annual Meeting until the date each
of the New Directors (or any Replacement pursuant to Section 1(d)), is
appointed; provided, however, that if such New Director(s) have not been
appointed by February 18, 2018 as a result of such New Director(s) being
disabled or unwilling to serve as an independent director for any reason, then
the Company shall not be required to extend the deadline for properly presented
stockholder proposals so long as it is working in good faith with the Investor
Group to mutually agree upon and appoint a Replacement pursuant to Section 1(d).
At the 2018 Annual Meeting and the 2019 Annual Meeting, the Company agrees to
recommend, support and solicit proxies for the election of each New Director (or
any Replacement pursuant to Section 1(d) in the same manner as the Company has
supported its nominees up for election at prior annual meetings of stockholders
at which the election of directors was uncontested.  The Company agrees that
each New Director shall receive (i) the same benefits of director and officer
insurance, and any indemnity and exculpation arrangements available generally to
the directors on the Board, (ii) the same compensation for his or her service as
a director as the compensation received by other non-management directors on the
Board, and (iii) such other benefits on the same basis as all other
non-management directors on the Board, including, without limitation, having the
Company (or legal counsel) prepare and file with the U.S. Securities and
Exchange Commission (the “SEC”), at the Company’s expense, any Forms 3, 4 and 5
under Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) that are required to be filed by each director of the Company.
2

--------------------------------------------------------------------------------

(b)          Board Policies and Procedures.  Each party acknowledges that each
New Director (and any Replacement), upon election to the Board, shall be
governed by all of the same policies, processes, procedures, codes, rules,
standards, and guidelines applicable to members of the Board, including the
Company’s Corporate Governance Guidelines, Code of Business Conduct and Ethics,
and policies on insider trading, stock ownership, public disclosures and
confidentiality, forms of which have been provided to each New Director in
advance of the execution of this Agreement, and shall be required to strictly
adhere to the Company’s policies on confidentiality imposed on all members of
the Board (including pursuant to the confidentiality agreement that each New
Director or Replacement will be required to execute in connection with his or
her appointment to the Board).  Each New Director (and any Replacement) shall be
required to provide the Company with such information as reasonably requested
from all members of the Board as is required to be disclosed under applicable
law or stock exchange regulations, in each case as promptly as necessary to
enable the timely filing of the Company’s proxy statement and other periodic
reports with the SEC.
(c)          Company Termination Rights.  The Investor Group agrees as follows:

(i)
each New Director (or any Replacement) will resign (and each New Director (or
any Replacement) is hereby irrevocably deemed to have automatically resigned,
with such resignation subject only to the Board accepting such resignation) and
the Company’s obligations under this Section 1 shall terminate effective
immediately upon such time as: (x) any Investor or any Affiliate (as defined
below) thereof submits a notice of a nomination of directors for election to the
Board during the Standstill Period and (y) any Investor is otherwise found by a
court of competent jurisdiction to have violated Section 3 hereof during the
Standstill Period;

(ii)
in the event the Investor Group ceases to beneficially own, in the aggregate, at
least five percent (5.0%) of the outstanding Common Stock as of the date hereof,
the Company shall only be required to nominate one of the New Directors (or any
Replacement) for reelection at any subsequent annual meeting of the Company’s
stockholders and its obligation to nominate the other New Director (or any
Replacement) for reelection at any subsequent annual meeting of the Company’s
stockholders shall terminate;

(iii)
in the event the Investor Group ceases to beneficially own, in the aggregate, at
least three percent (3.0%) of the outstanding Common Stock as of the date
hereof, the Company’s obligation to nominate each of the New Directors (or any
Replacement) for reelection at any subsequent annual meeting of the Company’s
stockholders shall terminate; and

(iv)
each New Director (or any Replacement) will resign (and each New Director (or
any Replacement) is hereby irrevocably deemed to have automatically resigned,
with such resignation subject only to the Board accepting such resignation) in
the event such New Director (or any Replacement) ceases to be “independent” as
defined by the listing standards of NASDAQ, such New Director becomes an
officer, director, employee or Affiliate (as defined below) of any Investor, or
such New Director receives compensation from the Investor Group; provided that
the Investor Group shall retain its right to propose a Replacement pursuant to
Section 1(d) hereof.

3

--------------------------------------------------------------------------------

In furtherance of clause (i) and (iv) above, each New Director, as a condition
to being nominated to the Board pursuant hereto, shall be required to execute an
irrevocable advance letter of resignation in the form attached hereto as Exhibit
B.
(d)          Replacements.  If, from the date hereof until the expiration of the
Standstill Period, either of the New Directors is unable or unwilling to serve
as an independent director for any reason, the Investor Group shall have the
right to propose a replacement (a “Replacement”) with relevant financial and
business experience, who qualifies as “independent” pursuant to NASDAQ’s listing
standards, who is not an officer, director, employee or Affiliate (as defined
below) of any Investor and who does not receive compensation from the Investor
Group, and whose qualifications are substantially similar to the New Director
who is being replaced (and who satisfies Company policies applicable to all
directors); provided, that the Investor Group’s right to propose a Replacement
pursuant to this Section 1(d) shall terminate with respect to one New Director
when the Investor Group ceases to beneficially own, in the aggregate, at least
five percent (5.0%) of the outstanding Common Stock as of the date hereof, and
shall terminate with respect to both New Directors when the Investor Group
ceases to beneficially own, in the aggregate, at least three percent (3.0%) of
the outstanding Common Stock as of the date hereof.  Subject to the written
mutual agreement of the Company and the Investor Group, not to be unreasonably
withheld or delayed, such Replacement shall be deemed to be a “New Director” for
purposes hereof (it being understood that the Company and the Investor Group
shall work together in good faith to mutually agree upon a Replacement meeting
the standards described above).  Any Replacement appointed to the Board in
accordance with this Section 1(d) shall be appointed to any applicable
committees of the Board of which the replaced director was a member immediately
prior to such director’s resignation or removal.
(e)          Observer Rights.  During the period (the “Observer Period “)
commencing on the date hereof and ending concurrently with the appointment of
each New Director at the Nominating Meeting, each New Director shall serve as an
observer to the Board.  Accordingly, with respect to meetings of the Board
during the Observer Period, if any, (whether telephone or in-person), subject to
the execution of a reasonable and customary confidentiality agreement between
each New Director and the Company, each New Director will (i) receive copies of
all notices and written information furnished to the Board, reasonably in
advance of each meeting to the extent practicable, and (ii) be permitted to be
present, but not vote or exercise any other rights of a Board member, at all
meetings of the Board (whether by telephone or in person). Notwithstanding the
foregoing, the Company reserves the right to exclude any New Director during the
Observer Period from access to any material or meeting or any portion thereof to
enable the Board to discuss matters relating to this Agreement and/or the
relationship between the Company and the Investor Group.
4

--------------------------------------------------------------------------------

(f)          Committees.  The Company and the Investor Group agree that,
concurrent with the appointment of the New Directors to the Board, the Board
shall take such action as is necessary such that Mr. Schreibman be appointed to
the Compensation and Human Capital Committee, Ms. Carroll be appointed to the
Audit Committee, one of the New Directors be appointed to the Nominating and
Corporate Governance Committee and at least one of the New Directors be
appointed to any new committee formed during the Standstill Period; provided
that, with respect to such committee appointment, each New Director is and
continues to remain eligible to serve as a member of such committee pursuant to
applicable law and the rules of NASDAQ, if any, that are applicable to the
composition of such committee.
2.     Annual Meetings.  At each annual and special meeting of stockholders held
prior to the expiration of the Standstill Period, each of the Investors agrees
to (i) appear at such stockholders’ meeting or otherwise cause all shares of
Common Stock beneficially owned by each Investor and their respective Affiliates
to be counted as present for purposes of establishing a quorum, (ii) vote, or
cause to be voted, all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates on the Company’s proxy card or voting
instruction form in favor of (a) each of the directors nominated by the Board
and recommended by the Board in the election of directors (and not in favor of
any other nominees to serve on the Board), and (b) except with respect to an
Extraordinary Matter or as otherwise set forth in this Section 2, each of the
stockholder proposals listed on the Company’s proxy card or voting instruction
form as identified in the Company’s proxy statement in accordance with the
Board’s recommendations, including in favor of all other matters recommended for
stockholder approval by the Board, and (iii) except with respect to an
Extraordinary Matter or as otherwise set forth in this Section 2, not execute
any proxy card or voting instruction form in respect of such stockholders’
meeting other than the proxy card and related voting instruction form being
solicited by or on behalf of the Board; provided, however, in the event that
Institutional Shareholders Services (“ISS”) or Glass Lewis & Co., LLC (“Glass
Lewis”) recommends otherwise with respect to any proposal (other than the
election of directors), each of the Investors shall be permitted to engage in
non-public verbal discussions with the Company with respect to such ISS or Glass
Lewis recommendations to the extent such discussions would not be reasonably
expected to result in public disclosure for either party and each of the
Investors shall have the right to vote “Abstain” with respect to such proposal;
and provided, further, that with respect to any Extraordinary Matter, each of
the Investors shall have the ability to vote freely.  For purposes of this
Section 2, an “Extraordinary Matter” means, with respect to the Company: (A) the
sale or transfer of all or substantially all of the Company’s assets in one or a
series of transactions; (B) the sale or transfer of a majority of the
outstanding shares of the Common Stock (through a merger, stock purchase, or
otherwise); (C) any merger, consolidation, acquisition of control or other
business combination of the Company with a third party; (D) any tender or
exchange offer; (E) any dissolution, liquidation, or reorganization of the
Company; (F) any recapitalization of the Company; (G) any debt or equity
issuances or financings; or (H) any similar extraordinary transactions that
would result in a Change of Control (as defined below) of the Company.

3.
Standstill.

(a)          From the date of this Agreement until the expiration of the
Standstill Period (as defined below), each Investor shall not, and shall cause
their respective Affiliates, principals, directors, general partners, officers,
employees and, to the extent acting on their behalf, agents and representatives
(collectively, the “Related Persons”) not to, directly or indirectly:

(i)
make any announcement or proposal with respect to, or offer, seek, propose or
indicate an interest in (x) any form of business combination or acquisition or
other transaction relating to a material amount of assets or securities of the
Company or any of its subsidiaries, (y) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or (z) any form of tender or exchange offer for the Common
Stock, whether or not such transaction involves a change of control of the
Company (it being understood that the foregoing shall not prohibit the Investors
from acquiring Common Stock within the limitations set forth in Section
3(a)(iii) of this Agreement);

5

--------------------------------------------------------------------------------

(ii)
engage in any solicitation of proxies or written consents to vote any voting
securities of the Company, or conduct any nonbinding referendum with respect to
any voting securities of the Company, or assist or participate in any other way,
directly or indirectly, in any solicitation of proxies (or written consents)
with respect to any voting securities of the Company, or otherwise become a
“participant” in a “solicitation,” as such terms are defined in Instruction 3 of
Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A, respectively, under the
Exchange Act, to vote any securities of the Company;

(iii)
purchase or otherwise acquire, or offer, seek, propose or agree to acquire,
ownership (including, but not limited to, beneficial ownership as defined in
Rule 13d-3 under the Exchange Act) of any securities of the Company, any direct
or indirect rights or options to acquire any such securities, any derivative
securities or contracts or instruments in any way related to the price of shares
of common stock of the Company, or any assets or liabilities of the Company;
provided that the Investors may, in the aggregate, acquire beneficial ownership
of up to nine and nine tenths percent (9.9%) of the outstanding shares of Common
Stock;

(iv)
seek to advise, encourage or influence any person with respect to the voting of
(or execution of a written consent in respect of) or disposition of any
securities of the Company;

(v)
sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities held by the Investors to any person or entity not
an (A) party to this Agreement, (B) member of the Board, (C) officer of the
Company, or (D) an Affiliate of the Investors (any person or entity not set
forth in clauses (A)-(D) shall be referred to as a “Third Party”) that would
knowingly result in such Third Party, together with its Affiliates, owning,
controlling or otherwise having any, beneficial or other ownership interest
representing in the aggregate in excess of five percent (5.0%) of the shares of
Common Stock outstanding at such time;

6

--------------------------------------------------------------------------------

(vi)
engage in any short sale, hypothecation, “swap” transaction, or any purchase,
sale or grant of any option, warrant, convertible security, stock appreciation
right, or other similar right (including, without limitation, any put or call
option) with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from the market price or value of the securities of the Company; provided, that
the foregoing shall not restrict the Investor Group from hedging its position in
the Common Stock by selling covered call options with respect to no more than
25% of the Common Stock beneficially owned by the Investor Group at any time;

(vii)
take any action in support of or make any proposal or request that constitutes:
(A) advising, controlling, changing or influencing the Board or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board, except as set forth in this
Agreement, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of the Company, (C) any other material
change in the Company’s management, business or corporate structure, (D) seeking
to have the Company waive or make amendments or modifications to the Company’s
Restated Articles of Incorporation or Restated Bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange, or (F) causing
a class of securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(viii)
initiate, propose or otherwise “solicit” stockholders of the Company for the
approval of any stockholder proposals (whether pursuant to Rule 14a-8 under the
Exchange Act or otherwise);

(ix)
communicate with stockholders of the Company or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

(x)
engage in any course of conduct with the purpose of causing stockholders of the
Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s stockholders for their vote at any meeting of the
Company’s stockholders;

(xi)
otherwise act to seek to control or influence the management, the Board, or
policies of the Company or initiate or take any action to obtain representation
on the Board, except as permitted expressly by this Agreement;

(xii)
call or seek to call, or request the call of, alone or in concert with others,
any meeting of stockholders, whether or not such a meeting is permitted by the
Company’s Restated Articles of Incorporation or Restated Bylaws, including, but
not limited to, a “town hall meeting;”

7

--------------------------------------------------------------------------------

(xiii)
acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
ownership (including beneficial ownership) of any of the assets or business of
the Company or any rights or options to acquire any such assets or business from
any person;

(xiv)
seek election to the Board or seek to place a representative on the Board;

(xv)
seek the removal of any director from the Board;

(xvi)
deposit any Common Stock in any voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of any Common Stock (other
than any such voting trust, arrangement or agreement solely among the members of
the Investor Group that is otherwise in accordance with this Agreement);

(xvii)
seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(xviii)
form, join or in any other way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock;
provided, however, that nothing herein shall limit the ability of an Affiliate
of the Investor Group to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees to be bound in writing by the
terms and conditions of this Agreement and files a Schedule 13D Amendment within
two (2) business days disclosing that the Investor has formed a group with such
Affiliate;

(xix)
demand a copy of the Company’s list of stockholders or its other books and
records or make any request under Section 220 of the Delaware General
Corporation Law;

(xx)
commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors ; provided, however, that the foregoing shall not prevent any Investor
from (A) bringing litigation to enforce the provisions of this Agreement, (B)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against an Investor, or (C) responding to or complying with a
validly issued legal process that neither the Investors nor any of their
Affiliates initiated, encouraged or facilitated;

(xxi)
disclose in a manner that could reasonably be expected to become public any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(xxii)
enter into any discussions, negotiations, agreements or understandings with any
person or entity with respect to any action the Investors are prohibited from
taking pursuant to this Section 3, or advise, assist, knowingly encourage or
seek to persuade any person or entity to take any action or make any statement
with respect to any such action, or otherwise take or cause any action or make
any statement inconsistent with any of the foregoing;

8

--------------------------------------------------------------------------------

(xxiii)
make any request or submit any proposal to amend or waive the terms of this
Section 3 other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

(xxiv)
take any action challenging the validity or enforceability of any of the
provisions of this Section 3 or publicly disclose, or cause or facilitate the
public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;

(xxv)
take any action that could reasonably be expected to force the Company to make
any public disclosure with respect to any of the foregoing; or

(xxvi)
otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with the foregoing.

Notwithstanding the foregoing, nothing in this Section 3 shall prohibit or
restrict the Investor Group from: (A) communicating privately with the Board or
any officer or director of the Company, regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications, subject in any case to any
confidentiality obligations to the Company of any such director or officer, (B)
taking any action necessary to comply with any law, rule or regulation or any
action required by any governmental or regulatory authority or stock exchange
that has, or may have, jurisdiction over the Investor Group or any of their
respective Affiliates or Associates, provided that a breach by the Investor
Group of this Agreement is not the cause of the applicable requirement, or (C)
privately communicating to any of their potential investors or investors factual
information regarding the Company, provided such communications are subject to
reasonable confidentiality obligations and are not otherwise reasonably expected
to be publicly disclosed.  For the avoidance of doubt, subject to applicable
law, the Investor Group shall not be prohibited from communicating privately
with stockholders of the Company and others in a manner that does not otherwise
violate this Section 3 or Section 6.
9

--------------------------------------------------------------------------------

(b)          The provisions of this Section 3 shall not limit in any respect the
actions of any director of the Company in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its stockholders (it being understood and agreed that neither
the Investors nor any of their Affiliates shall seek to do indirectly through
the New Directors anything that would be prohibited if done by any of the
Investors or their Affiliates).  The provisions of this Section 3 shall also not
prevent the Investor Group from freely voting its shares of Common Stock (except
as otherwise provided in Section 2 hereto) or taking any actions as specifically
contemplated in Section 1.
(c)          During the Standstill Period each Investor shall refrain from
taking any actions which could have the effect of encouraging other stockholders
of the Company or any other persons to engage in actions which, if taken by any
Investor, would violate this Agreement.
(d)          Notwithstanding anything contained in this Agreement to the
contrary, the provisions of Sections 1, 2, and 3 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counterparty to the
Change of Control transaction has conditioned the closing of the transaction on
the termination of such sections; and
(e)          For purposes of this Agreement:

(i)
“Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2 promulgated by
the SEC under the Exchange Act;

(ii)
“Associate” shall mean any “Associate” as defined in Rule 12b-2 promulgated by
the SEC under the Exchange Act;

(iii)
“beneficial owner” and “beneficial ownership” shall have the same meanings as
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;

(iv)
a “Change of Control” transaction shall be deemed to have taken place if (1) any
person is or becomes a beneficial owner, directly or indirectly, of securities
of the Company representing more than 50% of the equity interests and voting
power of the Company’s then outstanding equity securities or (2) the Company
enters into a stock-for-stock transaction whereby immediately after the
consummation of the transaction the Company’s stockholders retain less than 50%
of the equity interests and voting power of the surviving entity’s then
outstanding equity securities;

(v)
“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature; and

(vi)
“Standstill Period” shall mean the period commencing on the date of this
Agreement and ending ten (10) calendar days prior to the expiration of the
advance notice period for the submission by stockholders of director nominations
for consideration at the 2020 Annual Meeting (as set forth in the advance notice
provisions of the Company’s Restated Bylaws existing on the date hereof).

10

--------------------------------------------------------------------------------

(f)          During the Standstill Period, upon reasonable written notice from
the Company pursuant to Section 10 hereof, the Investor Group will promptly
provide the Company with information regarding the amount of the securities of
the Company (a) beneficially owned by each such entity or individual, (b) with
respect to which the Investor Group has (i) any direct or indirect rights or
options to acquire or (ii) any economic exposure through any derivative
securities or contracts or instruments in any way related to the price of such
securities, or (c) with respect to which the Investor Group has hedged its
position by selling covered call options. This ownership information provided to
the Company will be kept strictly confidential unless required to be disclosed
pursuant to applicable law.
4.     Representations and Warranties of the Company.  The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.
5.     Representations and Warranties of the Investors.  Each Investor, on
behalf of itself, jointly and severally represents and warrants to the Company
that (a) as of the date hereof, such Investor beneficially owns, directly or
indirectly, only the number of shares of Common Stock as described opposite its
name on Exhibit C and Exhibit C includes all Affiliates of any Investors that
own any securities of the Company beneficially or of record and reflects all
shares of Common Stock in which the Investors have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise,
(b) this Agreement has been duly and validly authorized, executed and delivered
by such Investor, and constitutes a valid and binding obligation and agreement
of such Investor, enforceable against such Investor in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) such Investor has the authority to execute the Agreement on
behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, (d) each of the Investors
shall use its commercially reasonable efforts to cause its respective Related
Persons, including each to comply with the terms of this Agreement and (e) the
execution, delivery and performance of this Agreement by such Investor does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to it, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.
11

--------------------------------------------------------------------------------

6.
Mutual Non-Disparagement.

(a)          Subject to Section 3, each Investor agrees that, until the earlier
of (i) the expiration of the Standstill Period and (ii) any material breach of
this Agreement by the Company (provided that the Company shall have three (3)
business days following written notice from such Investor of material breach to
remedy such material breach if capable of remedy), neither it nor any of its
Affiliates will, and it will cause each of its Affiliates not to, directly or
indirectly, in any capacity or manner, make, express, transmit, speak, write,
verbalize or otherwise communicate in any way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or other statement of
any kind, whether verbal, in writing, electronically transferred or otherwise,
that might reasonably be construed to be derogatory or critical of, or negative
toward, the Company or any of its directors, officers, Affiliates, subsidiaries,
employees, agents or representatives (collectively, the “Company
Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Company or its subsidiaries or Affiliates, or that maligns,
harms, disparages, defames or damages the reputation or good name of the
Company, its business or any of the Company Representatives; provided, however,
that the foregoing shall not prevent the Investors from privately communicating
to the Company, any directors or executive officers of the Company, or any of
the Investors’ potential investors or investors factual information that could
reasonably be construed as critical of, or negative toward, the Company or the
Company Representatives so long as such communications are not reasonably
expected to be made public.  For the avoidance of doubt, the Investors shall not
be prohibited by the foregoing from privately discussing with other stockholders
of the Company facts about the Company and the Company Representatives that have
been publicly disclosed by the Company so long as the Investors do not provide
commentary with respect to such facts that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or the Company
Representatives and such discussions are not reasonably expected to be made
public.
(b)          The Company hereby agrees that, until the earlier of (i) the
expiration of the Standstill Period and (ii) any material breach of this
Agreement by an Investor (provided that such Investor shall have three (3)
business days following written notice from the Company of material breach to
remedy such material breach if capable of remedy), neither it nor any of its
Affiliates will, and it will cause each of its Affiliates not to, directly or
indirectly, in any capacity or manner, make, express, transmit, speak, write,
verbalize or otherwise communicate in any way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or other statement of
any kind, whether verbal, in writing, electronically transferred or otherwise,
that might reasonably be construed to be derogatory or critical of, or negative
toward, any Investor or its Related Persons, or that reveals, discloses,
incorporates, is based upon, discusses, includes or otherwise involves any
confidential or proprietary information of any Investor or its subsidiaries or
Affiliates, or that maligns, harms, disparages, defames or damages the
reputation or good name of any Investor, its business or any of the Related
Persons; provided, however, that the foregoing shall not prevent the Company
from privately communicating to an Investor factual information that could
reasonably be construed as critical of, or negative toward, the Investors or
their Related Persons so long as such communications are not reasonably expected
to be made public.
12

--------------------------------------------------------------------------------

(c)          Notwithstanding the foregoing, nothing in this Section 6 or
elsewhere in this Agreement shall prohibit any party from making any statement
or disclosure required under the federal securities laws or other applicable
laws; provided, that such party must provide written notice to the other parties
at least two (2) business days prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws that would
otherwise be prohibited the provisions of this Section 6, and reasonably
consider any comments of such other parties.
(d)          The limitations set forth in Section 6(a) and 6(b) shall not
prevent any party from responding to any public statement made by the other
party of the nature described in Section 6(a) and 6(b) if such statement by the
other party was made in breach of this Agreement.
7.     Public Announcements.  Promptly following the execution of this
Agreement, the Company and the Investor Group shall issue a mutually agreeable
press release (the “Press Release”) announcing this Agreement, substantially in
the form attached hereto as Exhibit D.  Prior to the issuance of the Press
Release, neither the Company nor any of the Investors shall issue any press
release or make any public announcement regarding this Agreement or take any
action that would require public disclosure thereof without the prior written
consent of the other party.  No party or any of its Affiliates shall make any
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release.

8.
SEC Filings.

(a)          No later than two (2) business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting entry into this Agreement and appending or incorporating by reference
this Agreement as an exhibit thereto.
(b)          No later than two (2) business days following the execution of this
Agreement, the Investor Group shall file an amendment to its Schedule 13D with
respect to the Company that has been filed with the SEC, reporting the entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto.  Except for amendments to the Schedule 13D filed by the
Investor Group made solely to report material changes to the information
contained therein, including a change in the level of ownership of Common Stock
and the entry into this Agreement and the issuance of the Press Release, none of
the Investors shall, during the Standstill Period, (i) issue a press release in
connection with this Agreement or the actions contemplated hereby or (ii)
otherwise make any public statement, disclosure or announcement with respect to
this Agreement or the actions contemplated hereby, in each case without the
prior written consent of the Company, with such consent to be approved by a
majority vote of the Board, unless required by applicable law.
13

--------------------------------------------------------------------------------

9.     Specific Performance.  Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto would occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages.  It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity. 
The parties further agree to waive any requirement for the security or posting
of any bond in connection with any such relief.  Such remedies shall not be
deemed to be the exclusive remedies for a breach of this Agreement but shall be
in addition to all other remedies available at law or equity.
10.   Notice.  Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email or
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
If to the Company:
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, Connecticut 06877

 
Attn:
Alexandros Aldous, Esq.

General Counsel, Chief Government Relations Officer &
Corporate Secretary
Email: AAldous@chefswarehouse.com



If to any Investor:
Legion Partners Asset Management, LLC
9401 Wilshire Blvd, Suite 705
Beverly Hills, CA 90212
Fax No.: (310) 729-8588
Email: CKiper@legionpartners.com
Attention: Chris Kiper, Managing Director


14

--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Fax No.: (212) 451-2222

 
E-mail:
swolosky@olshanlaw.com

egonzalez@olshanlaw.com

 
Attention:
Steve Wolosky, Esq.

Elizabeth Gonzalez-Sussman, Esq.



11.   Governing Law.  This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of Delaware without giving effect to the choice of
law or conflict of law principles thereof or of any other jurisdiction.
12.   Jurisdiction.  Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect of their property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that they will not bring any action relating to this Agreement in any court
other than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (i) any claim that they are not personally subject to the
jurisdiction of the abovenamed courts for any reason, (ii) any claim that they
or their property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the suit, action
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
13.   Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
13.
15

--------------------------------------------------------------------------------

14.   Representative.  Each Investor hereby irrevocably appoints Legion Partners
as its attorney-in-fact and representative (the “Legion Representative”), in
such Investor’s place and stead, to do any and all things and to execute any and
all documents and give and receive any and all notices or instructions in
connection with this Agreement and the transactions contemplated hereby.  The
Company shall be entitled to rely, as being binding on each Investor, upon any
action taken by the Legion Representative or upon any document, notice,
instruction or other writing given or executed by the Legion Representative.
15.   Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties with respect to the
subject matter hereof.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.
16.   Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
17.   Waiver.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
18.   Remedies.  All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law or equity.
19.   Construction.  When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” and “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “will” shall be
construed to have the same meaning as the word “shall.”  The words “dates
hereof” will refer to the date of this Agreement.  The word “or” is not
exclusive.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented.
16

--------------------------------------------------------------------------------

20.   Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.  The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
21.   Amendment.  This Agreement may be modified, amended or otherwise changed
only in a writing signed by the Company, on the one hand, and the Legion
Representative (on behalf of itself and the other members of the Investor
Group), on the other hand.
22.   Termination.  Upon the expiration of the Standstill Period in accordance
with Section 3(e)(v) hereof, this Agreement shall immediately and automatically
terminate in its entirety and no party hereunder shall have any further rights
or obligations under this Agreement; provided, however, no party shall be
released from any breach of this Agreement that occurred prior to the
termination of this Agreement.
23.   Successors and Assigns.  The terms and conditions of this Agreement shall
be binding upon and be enforceable by the parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the parties; provided, however,
that no party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted by a majority vote of the Board), and with respect to the Company, the
prior written consent of the Legion Representative.
24.   No Third-Party Beneficiaries.  The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.
25.   Counterparts; Facsimile / PDF Signatures.  This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other parties hereto.  In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by email delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
26.   Expenses.  Each of the Company and the Investors shall be responsible for
its own fees and expenses incurred in connection with the negotiation,
execution, and effectuation of this Agreement and the transactions contemplated
hereby, including, but not limited to attorneys’ fees incurred in connection
with the negotiation and execution of this Agreement and all other activities
related to the foregoing; provided, however, that the Company shall reimburse
the Investor Group, within thirty (30) days of the date that the Company
receives reasonably satisfactory supporting documentation, for its reasonable
documented out-of-pocket third party expenses, including legal fees and
expenses, as actually incurred in connection with the filing of a Schedule 13D
amendment in connection with this Agreement and the negotiation and execution of
this Agreement in an amount not to exceed $20,000.
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 
THE CHEFS’ WAREHOUSE, INC.
         
By:
/s/ Alexandros Aldous
     
Name:
Alexandros Aldous
     
Title:
General Counsel, Corporate Secretary & Chief Government Relations Officer
 




 
LEGION PARTNERS, L.P. I
         
By:
Legion Partners Asset Management, LLC Investment Advisor
         
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Director
 




 
LEGION PARTNERS, L.P. II
         
By:
Legion Partners Asset Management, LLC Investment Advisor
         
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Director
 




 
LEGION PARTNERS SPECIAL OPPORTUNITIES, L.P. VII
         
By:
Legion Partners Asset Management, LLC Investment Advisor
         
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Director
 

 
[Signature Page to Settlement Agreement]


--------------------------------------------------------------------------------

 
LEGION PARTNERS, LLC
         
By:
Legion Partners Holdings, LLC
Sole Member
         
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Member
 




 
LEGION PARTNERS ASSET MANAGEMENT, LLC
                 
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Director
             
LEGION PARTNERS HOLDINGS, LLC
               
By:
/s/ Christopher S. Kiper
     
Name:
Christopher S. Kiper
     
Title:
Managing Member
 






 
/s/ Christopher S. Kiper
   
Christopher S. Kiper
 






 
/s/ Raymond White
   
Raymond White
 

 
 
 
 
 
 
 
[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------





EXHIBIT A



·
Legion Partners, L.P. I

·
Legion Partners, L.P. II

·
Legion Partners Special Opportunities, L.P. VII

·
Legion Partners, LLC

·
Legion Partners Asset Management, LLC

·
Legion Partners Holdings, LLC

·
Christopher S. Kiper

·
Raymond White

 
 

 

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF IRREVOCABLE LETTER OF RESIGNATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

David E. Schreibman
[Address]
January 15, 2018
Chairman of the Board of Directors
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, CT 06877
Ladies and Gentlemen:
I refer to the Cooperation Agreement (the “Agreement”) dated as of January 15,
2018, between The Chefs’ Warehouse (the “Company”), on the one hand, and Legion
Partners, L.P. I, Legion Partners, L.P. II, Legion Partners Special
Opportunities, L.P. VII, Legion Partners, LLC, Legion Partners Asset Management,
LLC, Legion Partners Holdings, LLC, Christopher S. Kiper, and Raymond White
(collectively, the “Investors”), on the other hand.  Capitalized terms used but
not defined in this letter have the meanings set forth in the Agreement.
This letter is to confirm that, in accordance with Section 1(c) of the
Agreement, I hereby irrevocably tender my resignation as a member of the board
of directors of the Company and each committee of the board of directors on
which I serve, it being understood that (i) the tender of such resignation shall
be effective as such time as (A) any Investor or any Affiliate thereof submits a
notice of a nomination of directors for election to the Board during the
Standstill Period, (B) any Investor is found by a court of competent
jurisdiction to have violated Section 3 of the Agreement during the Standstill
Period, or (C) I cease to be “independent” as defined by the listing standards
of NASDAQ, or if I become an officer, director, employee or Affiliate of any
Investor, or if I receive compensation from the Investor Group, and (ii) any
resignation shall be effective only as, if and when accepted by the board of
directors.


Sincerely,
/s/ David E. Schreibman
David E. Schreibman
 
 
 
 

--------------------------------------------------------------------------------

Christina Carroll
[Address]
January 15, 2018
Chairman of the Board of Directors
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, CT 06877
Ladies and Gentlemen:
I refer to the Cooperation Agreement (the “Agreement”) dated as of January 15,
2018, between The Chefs’ Warehouse (the “Company”), on the one hand, and Legion
Partners, L.P. I, Legion Partners, L.P. II, Legion Partners Special
Opportunities, L.P. VII, Legion Partners, LLC, Legion Partners Asset Management,
LLC, Legion Partners Holdings, LLC, Christopher S. Kiper, and Raymond White
(collectively, the “Investors”), on the other hand.  Capitalized terms used but
not defined in this letter have the meanings set forth in the Agreement.
This letter is to confirm that, in accordance with Section 1(c) of the
Agreement, I hereby irrevocably tender my resignation as a member of the board
of directors of the Company and each committee of the board of directors on
which I serve, it being understood that (i) the tender of such resignation shall
be effective as such time as (A) any Investor or any Affiliate thereof submits a
notice of a nomination of directors for election to the Board during the
Standstill Period, (B) any Investor is found by a court of competent
jurisdiction to have violated Section 3 of the Agreement during the Standstill
Period, or (C) I cease to be “independent” as defined by the listing standards
of NASDAQ, or if I become an officer, director, employee or Affiliate of any
Investor, or if I receive compensation from the Investor Group, and (ii) any
resignation shall be effective only as, if and when accepted by the board of
directors.


Sincerely,
/s/ Christina Carroll
Christina Carroll
 
 

 

--------------------------------------------------------------------------------

EXHIBIT C
SHAREHOLDERS, AFFILIATES, AND OWNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

Name of Person or Entity
 
Number of Shares
     
Legion Partners, L.P. I (“Legion Partners I”)
 
Legion Partners I beneficially owns 1,429,032 shares of common stock of the
Company.
     
Legion Partners, L.P. II (“Legion Partners II”)
 
Legion Partners II beneficially owns 90,731 shares of common stock of the
Company.
     
Legion Partners Special Opportunities, L.P. VII (“Legion Partners Special VII”)
 
Legion Partners Special VII beneficially owns 184,476 shares of common stock of
the Company.
     
Legion Partners, LLC
 
As the general partner of each of Legion Partners I, Legion Partners II, and
Legion Partners Special VII, Legion Partners, LLC may be deemed the beneficial
owner of the (i) 1,429,032 shares owned by Legion Partners I, (ii) 90,731 shares
owned by Legion Partners II, and (iii) 184,476 shares owned by Legion Partners
Special VII.
     
Legion Partners Asset Management, LLC (“Legion Partners Asset Management”)
 
Legion Partners Asset Management, as the investment advisor of each of Legion
Partners I and Legion Partners II, may be deemed the beneficial owner of the (i)
1,429,032 shares owned by Legion Partners I, (ii) 90,731 shares owned by Legion
Partners II, and (iii) 184,476 shares owned by Legion Partners Special VII.
     
Legion Partners Holdings, LLC (“Legion Partners Holdings”)
 
Legion Partners Holdings, as the sole member of Legion Partners Asset Management
and managing member of Legion Partners, LLC, may be deemed the beneficial owner
of the (i) 1,429,032 shares owned by Legion Partners I, (ii) 90,731 shares owned
by Legion Partners II, and (iii) 184,476 shares owned by Legion Partners Special
VII.
     
Christopher S. Kiper
 
As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Kiper may be deemed the beneficial owner of the
(i) 1,429,032 shares owned by Legion Partners I, (ii) 90,731 shares owned by
Legion Partners II, and (iii) 184,476 shares owned by Legion Partners Special
VII.
     
Raymond White
 
As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. White may be deemed the beneficial owner of the
(i) 1,429,032 shares owned by Legion Partners I, (ii) 90,731 shares owned by
Legion Partners II, and (iii) 184,476 shares owned by Legion Partners Special
VII.

 

--------------------------------------------------------------------------------

EXHIBIT D
FORM OF PRESS RELEASE
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



The Chefs’ Warehouse, Inc. Reaches Cooperation Agreement with Legion Partners
Asset Management


Ridgefield, CT, January 16, 2018 – The Chefs’ Warehouse, Inc. (the “Company”)
(Nasdaq: CHEF), a premier distributor of specialty food products in the United
States and Canada, announced today that it has entered into an agreement (the
“Cooperation Agreement”) with Legion Partners Asset Management, LLC and certain
of its affiliates (collectively, “Legion Partners”).  Legion Partners
beneficially owns approximately 6.0% of the Company’s outstanding common stock.


Pursuant to the Cooperation Agreement, the Company has agreed to appoint two new
independent directors, Christina Carroll and David E. Schreibman, to the
Company’s Board of Directors on or prior to February 18, 2018, and to nominate
Ms. Carroll and Mr. Schreibman at the Company’s 2018 and 2019 annual meetings of
stockholders.  In addition, Mr. Schreibman will join the Board’s Compensation
and Human Capital Committee, Ms. Carroll will join the Board’s Audit Committee
and one of the new directors will join the Board’s Nominating and Corporate
Governance Committee.  The Company has also agreed to reduce the size of the
Board by one director at each of the 2018 and 2019 annual meetings of
stockholders so that immediately following the 2019 annual meeting of
stockholders, the Board will be fixed at 10 directors.


In addition, pursuant to the Cooperation Agreement, Legion Partners has agreed
to vote its shares in support of any director nominated and recommended by the
Board at the Company’s 2018 and 2019 annual meetings of stockholders, in
addition to certain customary standstill provisions and other voting
agreements.  The parties have also agreed to certain mutual non-disparagement
obligations.


“We are pleased to welcome Christina and David to the Chefs’ family.  I am
excited for us all to work together to maximize our future prospects and
increase shareholder value,” said Christopher Pappas, chairman and chief
executive officer of The Chefs’ Warehouse, Inc.


Christopher Kiper, Managing Director of Legion Partners, said, “The Chefs’
Warehouse has done a great job growing the business into what it is now and has
a very exciting future ahead.  We believe that Christina and David’s skills and
expertise will enhance the already very talented Board and management team.”


About Christina Carroll
Christina Carroll is currently Managing Director, valuation advisory and
financial opinions at Stout Risius Ross, LLC (“Stout”) where she is responsible
for originating and executing valuations, fairness opinions and other
transaction related financial advisory services across industries. Prior to
Stout Ms. Carroll was director, financial advisory services at Houlihan Lokey,
Inc.  Ms. Carroll also previously held managerial positions at Ernst & Young LLP
including partner in valuation and transaction advisory services.
 

--------------------------------------------------------------------------------



About David E. Schreibman
David Schreibman is currently a consultant at Walgreens Boots Alliance and is
the Rite Aid acquisition integration management officer leader.  Prior to that
he held roles at US Foods including executive vice president of strategy and
senior vice president of business development. Prior to US Foods he held roles
at Specialty Foods Corporation including vice president, secretary and general
counsel.


The complete agreement will be included as an exhibit to a Current Report on
Form 8-K filed by the Company with the Securities and Exchange Commission.


Shearman & Sterling LLP is serving as legal counsel to the Company.


About The Chefs’ Warehouse
The Chefs’ Warehouse, Inc. is a premier distributor of specialty food products
in the United States and Canada focused on serving the specific needs of chefs
who own and/or operate some of the nation’s leading menu-driven independent
restaurants, fine dining establishments, country clubs, hotels, caterers,
culinary schools, bakeries, patisseries, chocolatiers, cruise lines, casinos and
specialty food stores.  The Chefs’ Warehouse, Inc. carries and distributes more
than 43,000 products to more than 28,000 customer locations throughout the
United States and Canada.


Forward-Looking Statements
Safe Harbor Statement under the Private Securities Litigation Reform Act of
1995: Statements in this press release regarding the Company’s business that are
not historical facts are “forward-looking statements” that involve risks and
uncertainties and are based on current expectations and management estimates;
actual results may differ materially.  Forward-looking statements in this news
release may address the following subjects among others: the Company’s strategic
plans and the effectiveness of the Company’s Board in overseeing the execution
of the Company’s strategic plans.  Any forward-looking statements are made
pursuant to the Private Securities Litigation Reform Act of 1995 and, as such,
speak only as of the date made.  A more detailed description of these and other
risk factors is contained in the Company’s most recent annual report on Form
10-K filed with the Securities and Exchange Commission on March 10, 2017 and
other reports filed by the Company with the Securities and Exchange Commission
since that date.  The Company is not undertaking to update any information in
the foregoing report until the effective date of its future reports required by
applicable laws.  Any projections of future results of operations are based on a
number of assumptions, many of which are outside the Company’s control and
should not be construed in any manner as a guarantee that such results will in
fact occur.  These projections are subject to change and could differ materially
from final reported results.  The Company may from time to time update these
publicly announced projections, but it is not obligated to do so.


Contact:
Investor Relations:
Jim Leddy, CFO, (718) 684-8415

 
 

--------------------------------------------------------------------------------

 